706 S.E.2d 231 (2011)
STATE
v.
Lacy Lee WILLIAMS.
No. 323P10-3.
Supreme Court of North Carolina.
February 3, 2011.
Lacy Lee Williams, Jr., Maury, for Williams, Lacy Lee.
LaToya Powell, Associate Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 5th of January 2011 by Defendant for Reevaluation/ Additional Review by the Full Court (En banc):
"Motion Dismissed by order of the Court in conference, this the 3rd of February 2011."